Mr. Justice McAllister delivered the opinion of the Court: This was an application for judgment upon report of a warrant for a special assessment for the extension of North Leavitt street. Appellants appeared and filed objections, and introduced in evidence certified copies of all the proceedings in the matter, which are preserved in a bill of exceptions, from which it appears that the certificates of publication of the notice of making the assessment, and of notice of application to the council for confirmation, were fatally defective in not stating the date of the last paper containing such notice, or any equivalent language. As this would be fatal to the proceedings upon certiorari, it is also fatal to the judgment rendered 8 against appellants’ objections. The judgment is reversed and the cause remanded. Judgment reversed.